DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 14-16	(Cancelled)

Claim 18	The apparatus of claim 17, where the at least one radially-extending member comprises one or more wings, vanes propellers, or combinations thereof.


Allowable Subject Matter
Claims 1-13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is US 8,445,546. The prior art teaches nanobubble production comprising a mot and a shaft, further comprising an axially rotatable permeable member. The prior art does not teach the rotatable tube support as claimed. The modification would not have been obvious because the prior art does not teach the use of a rotatable tube which rotates with the axially rotatable permeable member. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-13 depend upon claim 1.
Regarding claim 17, claim 17 contains similar limitations as the allowable limitations of claim 1.
Claim 18 depends upon claim 17.


Response to Arguments
The following is a response to Applicant’s arguments filed 9 Dec. 2021:


Examiner agrees. The term is interpreted to mean turbulent flow as described in the specification, where the rotatable permeable member’s rotation has the liquid shear the gas off and form into nanobubbles, where the liquid flow is not necessarily turbulent.

Applicant argues that the claim 1 and 17 objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the pending claims are allowable.
Examiner agrees and claims 1-13 and 17-18 are allowed herein. 
In order to expedite prosecution, Examiner has amended the claims as follows:
Claims 14-16 are cancelled as being withdrawn without traverse.
Claim 18 is amended to recite “the at least one radially-extending member” in order to be more consistent with the claim 17 terminology and avoid a claim objection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776